                    Case 15-31245-AJC   Doc 78     Filed 05/12/21    Page 1 of 2




          ORDERED in the Southern District of Florida on May 11, 2021.




                                                     A. Jay Cristol, Judge
                                                     United States Bankruptcy Court
_____________________________________________________________________________

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                           CASE NO: 15-31245-BKC-AJC
          IN RE:                                           CHAPTER 13
          AUGUSTO J. MONTOYA
          NELLIE S. MONTOYA,
                           DEBTOR(S).    /


             ORDER CONTINUING TRUSTEE’S MOTION TO MODIFY PLAN, OR IN THE
                     ALTERNATIVE MOTION TO DISMISS CASE (ECF #64)

               This case came to be heard on April 27, 2021, upon the Trustee’s
          Motion to Modify Plan, or in the alternative Motion to Dismiss Case
          (ECF #64), it is
               ORDERED as follows:
               1.   The Trustee’s Motion (ECF #64) is continued to May 25,
          2021 at 9:00AM by TELEPHONE through CourtSolutions LLC. To participate
          through CourtSolutions, you must make a reservation in advance no
          later than 3:00 p.m., one business day before the date of the hearing.
          Reservations should be arranged online at
          https://www.court-solutions.com. If a party is unable to register
          online, a reservation may also be made by telephone at (917) 746-
          7476.


                                             ###
          Case 15-31245-AJC   Doc 78   Filed 05/12/21   Page 2 of 2




PREPARED BY:
NANCY K. NEIDICH, ESQUIRE, STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806, MIRAMAR, FL 33027-9806

NANCY K. NEIDICH, ESQUIRE is directed to serve a copy of this Order
on interested parties who do not receive service by CM/ECF, and file
a proof of such service within two (2) business days from entry of
the Order.
